Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12-14, 16-17, 20-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090313048 to Kahn et al. in view of U.S. Patent Application Publication 2008/0021341 to Harris et al. in view of OFFICIAL NOTICE.
As to claims 1 and 20, Kahn discloses a method comprising:
maintaining, by a research support computing system, subject data representative of respective sets of attributes for a plurality of research subjects included in a potential subject pool for potential research studies (Kahn [0075]);
providing, by the research support computing system, a computer interface to a plurality of client devices physically remote from the research support computing system and associated with a plurality of different researchers, the computer interface provided to the plurality of client devices by way of a network interconnecting the research support computing system and each of the plurality of client devices (Kahn [0138] and [0139]):
receiving, by the research support computing system from a client device of the plurality of client devices an input dataset that the client device receives from a researcher using the client device by way of the computer interface (Kahn [0138] and [0139]), the input data set representative of:
a set of parameters defining a research study to be conducted with respect to a research subject group (Kahn [0075]-[0076]), and
a set of criteria for research subjects that are to be included in the research subject group (Kahn [0075]-[0076];
designating, by the research support computing system based on the set of criteria and the subject data, a research subject included in the potential subject pool for inclusion in the research subject group (Kahn [0106]);
receiving, by the research support computing system from a interface system used by the research subject designated for inclusion in the research subject group, research data detected for the research subject in accordance with the set of parameters (Kahn [0149]); and
providing, by the research support computing system, an output dataset generated based on the research data detected for the research subject in accordance with the set of parameters (Kahn [0149]-[0151]).
However, Kahn does not explicitly teach:
receiving from a brain interface system used by the research subject research data detected for the research subject in accordance with the set of parameters.
Harris discloses brain researchers receiving from a brain interface system used by the research subject research data detected for the research subject in accordance with the set of parameters (Harris abstract and [0013]-[0014]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to use the clinical trial management interface as in Kahn to process brain activity such as in Harris in order to more efficiently manage clinical trials for brain related ailments.
However, Harris and Kahn do not explicitly teach a set of criterium associated with a demographic attribute for the research subjects that are to be included in the research subject group and a second criterium associated with a skills related or experience related attribute for the research subjects that are to be included in the research subject group. Examiner takes OFFICIAL NOTICE that it is exceedingly well known in the art to utilize various inclusion criteria such as demographics and a particular industry of current or past employment for the research subjects related attributes in clinical trials (see 2019/0076375 [0071] Inclusion criteria for prodromal patients were defined as follows: [0072] 1) suffering from episodic memory disorder, defined as −1 SD on 2 out of 8 tests (further explained below) of which at least memory test score is −1 SD. [0073] 2) Evidence for underlying Alzheimer's disease pathology [0074] Medial temporal lobe atrophy >1 determined on MRI images [0075] Cerebral spinal fluid measurement of : β-amyloid ratio <1 or p-tau >60 or t-tau >350, or, [0076] An abnormal FDG-PET compatible with Alzheimer's disease type of changes. [0077] 3) Age between 55-85 years [0078] 4) MMSE≥24 (≥20 for subjects with ≤6 years of formal education) [0079] 5) Informed consent from both the subject as well as a caregiver U.S. Patent Application Publication 2010/0151014 “[0245] It was assumed that 55% of the subjects who enter the open-label Titration Phase would be randomized into the double-blind Maintenance Phase, and that approximately 728 subjects recruited to enter the Titration Phase to achieve approximately 200 subjects in each of the two treatment groups (Kadian NT or placebo) in the Maintenance Phase. The inclusion criteria are shown below; [0246] 1) Subject is 21 years of age or older and exhibits sufficient literary skills to complete study assessments”) Examiner further notes that studies regarding employees in various industries are exceedingly well known in the art e.g. TBI studies in football players or cancer incidence in airline pilots. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize different types of inclusion criteria in the study of Kahn and Harris to ensure an appropriate cohort for the trial i.e. a study looking at employment related factors would want participants working in that field.
As to claim 2 and 21, see the discussion of claim 1, additionally, Kahn discloses the method wherein the computer interface provided by the research support computing system includes a graphical user interface including:
a first graphical element configured for use by a user of the client device to input a parameter of the set of parameters defining the research study (Kahn [0075]-[0078]); and
a second graphical element configured for use by the user of the client device to input a criterium of the set of criteria for the research subjects that are to be included in the research subject group (Kahn [0075]-[0078]).
A third graphical element configured for use by the user of the client device to input the second criterium associated with attributes for the research subjects that are to be included in the research subject group (Kahn [0075]-[0078]).
However, Harris and Kahn do not explicitly teach a set of criterium associated with a demographic attribute for the research subjects that are to be included in the research subject group and a second criterium associated with a skills related or experience related attribute for the research subjects that are to be included in the research subject group. Examiner takes OFFICIAL NOTICE that it is exceedingly well known in the art to utilize various inclusion criteria such as demographics and industry of current or past employment related attributes in clinical trials (see 2019/0076375 [0071] Inclusion criteria for prodromal patients were defined as follows: [0072] 1) suffering from episodic memory disorder, defined as −1 SD on 2 out of 8 tests (further explained below) of which at least memory test score is −1 SD. [0073] 2) Evidence for underlying Alzheimer's disease pathology [0074] Medial temporal lobe atrophy >1 determined on MRI images [0075] Cerebral spinal fluid measurement of : β-amyloid ratio <1 or p-tau >60 or t-tau >350, or, [0076] An abnormal FDG-PET compatible with Alzheimer's disease type of changes. [0077] 3) Age between 55-85 years [0078] 4) MMSE≥24 (≥20 for subjects with ≤6 years of formal education) [0079] 5) Informed consent from both the subject as well as a caregiver U.S. Patent Application Publication 2010/0151014 “[0245] It was assumed that 55% of the subjects who enter the open-label Titration Phase would be randomized into the double-blind Maintenance Phase, and that approximately 728 subjects recruited to enter the Titration Phase to achieve approximately 200 subjects in each of the two treatment groups (Kadian NT or placebo) in the Maintenance Phase. The inclusion criteria are shown below; [0246] 1) Subject is 21 years of age or older and exhibits sufficient literary skills to complete study assessments”). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize different types of inclusion criteria in the study of Kahn and Harris to ensure an appropriate cohort for the trial i.e. appropriate literary skill and age to be able to accurately complete assessments.

As to claim 3 and 22, see the discussion of claim 1, additionally, Kahn discloses the method wherein:
the parameter that is input using the first graphical element defines an aspect of an experimental design of the research study (Kahn [0075]-[0078]);
the criterium that is input using the second graphical element defines an attribute that is to characterize each research subject designated for inclusion in the research subject group (Kahn [0075]-[0078]); and
the graphical user interface further includes a third graphical element configured for use by the user of the client device to input an additional criterium of the set of criteria, the additional criterium defining an additional attribute that is not to characterize any research subject designated for inclusion in the research subject group (Kahn [0075]-[0078]).
As to claim 4 and 23, see the discussion of claim 2, additionally, Kahn discloses the method wherein the graphical user interface further includes a third graphical element configured to output, for display to the user of the client device, status data indicative of a current status of the research study (Kahn [0149]-[0151]).
As to claim 6 and 25, see the discussion of claim 1, additionally, Kahn discloses the method wherein the designating of the research subject for inclusion in the research subject group includes:
determining that the research subject satisfies the set of criteria (Kahn [0106]);
transmitting, based on the determining that the research subject satisfies the set of criteria, data representative of a study participation offer to a subject device used by the research subject (Kahn [0106]);
receiving, subsequent to the transmitting of the data representative of the study participation offer, data representative of a study participation acceptance from the subject device (Kahn [0106]); and
selecting, in response to the receiving of the data representative of the study participation offer, the research subject for inclusion in the research subject group (Kahn [0106]).
As to claim 7 and 26, see the discussion of claim 1, additionally, Kahn discloses the method wherein the designating of the research subject for inclusion in the research subject group includes:
determining that the research subject satisfies the set of criteria (Kahn [0106]);
selecting, based on the determining that the research subject satisfies the set of criteria, the research subject for inclusion in the research subject group (Kahn [0106]); and
transmitting, based on the selecting of the research subject, data representative of a study participation assignment to a subject device used by the research subject (Kahn [0106]).
As to claim 12, see the discussion of claim 1, additionally, Harris discloses the method wherein the output dataset is provided to the client device and includes the research data detected for the research subject in an unprocessed form configured to allow for the research data to be processed by at least one of: a computing system that receives the research data from the client device (Harris abstract).
As to claim 13, see the discussion of claim 1, additionally, Kahn discloses the method further comprising processing, by the research support computing system subsequent to the receiving of the research data, the research data detected for the research subject to produce results data that is derived from and different than the research data (Kahn [0149]-[0151]).
wherein the output dataset is provided to the client device and includes the results data that is derived from and different than the research data (Kahn [0149]-[0151]).
As to claim 14, see the discussion of claim 13, additionally, Harris discloses the method wherein the processing of the research data includes a source reconstruction analysis that estimates, based on the research data detected for the research subject, one or more sources, within a brain of the research subject, that generated one or more signals represented by the research data detected for the research subject (Harris [0069]).
As to claim 16, see the discussion of claim 1, additionally, Kahn discloses the method wherein:
the research study is a brain study (Harris abstract); and
the brain interface system used by the research subject is a brain data acquisition system used by the research subject at a site remote from the research support computing system.
As to claim 17, see the discussion of claim 1, additionally, Harris discloses the method
the brain interface system used by the research subject is a brain data acquisition system used by the research subject at a site of the research support computing system (Harris [0056]).

Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090313048 to Kahn et al. in view of U.S. Patent Application Publication 2008/0021341 to Harris et al. in view of OFFICIAL NOTICE.
As to claim 5 and 24, see the discussion of claim 1, additionally, Kahn discloses the method wherein the computer interface provided by the research support computing system includes at least one of an application programming interface (API) or a software development kit (SDK). Examiner takes OFFICIAL NOTICE that APIs and SDKs are exceedingly well known in the art and one of ordinary skill in the art at the time of the invention to include these software packages in the software of Kahn and Harris to facilitate user modifications.

Claims 8-11 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090313048 to Kahn et al. in view of U.S. Patent Application Publication 2008/0021341 to Harris et al. in view of OFFICIAL NOTICE in view of U.S. Patent Application Publication 2012/0101838 to Lingard.
As to claim 8 and 27, see the discussion of claim 1, however, Kahn and Harris do not explicitly teach the method further comprising automatically facilitating, by the research support computing system based on the set of parameters received in the input dataset, a regulatory approval process associated with the research study. Lingard discloses automatically facilitating, by the research support computing system based on the set of parameters received in the input dataset, a regulatory approval process associated with the research study (Lingard [0020]).
As to claim 9 and 28, see the discussion of claim 8, additionally, Lingard discloses the method wherein the automatic facilitating of the regulatory approval process includes:
determining that preapproval for research studies characterized by the set of parameters defining the research study has already been obtained (Lingard [0058]); and
providing, to the client device based on the determining that the preapproval has already been obtained, an indication of regulatory approval for the research study (Lingard [0058]).
As to claim 10 and 30, see the discussion of claim 8, additionally, Lingard discloses the method wherein the automatic facilitating of the regulatory approval process includes:
determining that preapproval for research studies characterized by the set of parameters defining the research study has not yet been obtained (Lingard [0058]);
preparing, based on the set of parameters defining the research study and based on the determining that the preapproval has not yet been obtained, an application configured to be submitted as part of the regulatory approval process (Lingard [0058]); and
providing, to the client device, data representative of the prepared application configured to be submitted as part of the regulatory approval process (Lingard [0058]).
As to claim 11, see the discussion of claim 8, additionally, Lingard discloses the method wherein the automatic facilitating of the regulatory approval process includes:
determining that preapproval for research studies characterized by the set of parameters defining the research study has not yet been obtained (Lingard [0058]);
preparing, based on the set of parameters defining the research study and based on the determining that the preapproval has not yet been obtained, an application configured to be submitted as part of the regulatory approval process (Lingard [0058]); and
submitting, to a computing system associated with a regulatory approval authority, data representative of the prepared application (Lingard [0058]).

Claims 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090313048 to Kahn et al. in view of U.S. Patent Application Publication 2008/0021341 to Harris et al. in view of OFFICIAL NOTICE in view of U.S. Patent Application Publication 2019/0200888 to Poltorak.
As to claim 15, see the discussion of claim 13, however, Kahn and Harris do not explicitly teach the method wherein the processing of the research data includes a connectivity analysis that defines a spatiotemporal activation pattern across a plurality of regions of a brain of the research subject to indicate a relationship between neural oscillations and functional connectivity of the brain. Poltorak discloses a connectivity analysis that defines a spatiotemporal activation pattern across a plurality of regions of a brain of the research subject to indicate a relationship between neural oscillations and functional connectivity of the brain (Poltroak figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to substitute the brain imaging system of Harris with the brain wave measuring device of Poltorak with the results being predictable (brain wave patterns could be studied).
As to claim 18, see the discussion of claim 1, however, Kahn and Harris do not explicitly teach the method wherein:
the research study is a brain study (Poltorak claims 1 and 2); and
the brain interface system used by the research subject includes a magnetoencephalographic (MEG)-based brain data acquisition system (Poltorak claims 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to substitute the brain imaging system of Harris with the brain wave measuring device of Poltorak with the results being predictable (brain wave patterns could be studied).
As to claim 19, see the discussion of claim 1, however, Kahn and Harris do not explicitly teach the method wherein:
the research study is a brain study (Poltorak figure 7) and
the brain interface system used by the research subject includes an optical-based brain data acquisition system (Poltorak [0201]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to substitute the brain imaging system of Harris with the brain wave measuring device of Poltorak with the results being predictable (brain wave patterns could be studied).
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered.  Applicant traverses Examiners use of Official Notice however, To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See MPEP 2144.03. Applicant has therefore not adequately traversed the use of OFFICIAL NOTICE. Examiner further notes that using inclusion criteria including a particular industry of current or past employment for research subjects is exceedingly well known in the art, such as many studies conducted to study traumatic brain injury in athletes and cancer incidence in many professions including airline pilots.
Kahn discloses a network of devices located at various clinical sites receiving data and transmitting data to a central operational database server (Kahn [0150]). Harris is relied upon for its disclosure of brain research.
The references in combination teaches these features and the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELIZA A LAM/Primary Examiner, Art Unit 3686